Citation Nr: 0707800	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss from February 6, 2004 to May 1, 
2006.

2.  Entitlement to a rating in excess of 40 percent since May 
2, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The veteran had active service from July 1940 to May 1941, 
and from March 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has been advanced on the docket in accordance with 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  From February 6, 2004 to May 1, 2006, bilateral hearing 
loss was manifested by auditory acuity level V in the left 
ear and auditory acuity level IV in the right ear.

2.  Since May 2, 2006, bilateral hearing loss was manifested 
by auditory acuity level VIII in the left ear and auditory 
acuity level VI in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected bilateral hearing loss from 
February 6, 2004 to May 1, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, 4.86 and Code 6100 (2006).

2.  The criteria for entitlement to a rating in excess of 40 
percent for service-connected bilateral hearing loss since 
May 2, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 
and Code 6100 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in March 2004, March 2006 and August 2006.  The notices 
included the type of evidence needed to substantiate the 
claim, namely, that the veteran's hearing loss had increased 
in severity.  The veteran was informed that VA would obtain 
VA records and that he could submit private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  The notices included the 
general provision for the effective date of the claim for 
increase, that is, the date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the original pre-adjudication VCAA notice 
did not include the degree of disability assignable, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria, there is no reasonable possibility that 
further notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim, is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded several 
VA examinations and the RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a rating increase after the initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In such a case, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2005).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code (DC) 6100.  
In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85. 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next highest numeral.  38 C.F.R. § 
4.86(b).

Analysis

Entitlement to a rating in excess of 10 percent from February 
6, 2004 to May 1, 2006

In a rating decision in June 2004, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating effective from February 6, 2004, the date the 
veteran's claim was received.

The veteran received a VA audiological evaluation in May 
2004.  Pure tone thresholds, in decibels, were as follows:

HERTZ		Right		Left
1000			30		50
2000			60		90
3000			70		105
4000			85		105

The average pure tone threshold was 61 decibels in the right 
ear and 88 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 76 percent in the 
right and left ears.

Using the audiogram results most favorable to the veteran 
(the results showing the greatest hearing loss) and applying 
the criteria found in 38 C.F.R. §§ 4.85-4.87, the veteran's 
audiological examinations for the left ear yielded level V 
hearing and level IV hearing in the right ear.  Entering the 
category designations for each ear into Table VII results in 
a 10 percent disability rating under Diagnostic Code 6100.  

The May 2004 VA examination is the only medical evidence of 
record for the period of February 6, 2004 to May 1, 2006.  
Without additional medical evidence suggesting more severe 
symptoms or an exceptional pattern of hearing impairment 
during this period, a higher rating is not warranted.

Accordingly, there is no basis to assign a rating in excess 
of 10 percent under any applicable theory for the period of 
February 6, 2004 to May 1, 2006.

Entitlement to a rating in excess of 40 percent since May 2, 
2006

The veteran filed a Notice of Disagreement (NOD) in November 
2004, asserting that his bilateral hearing loss warranted at 
least a 40 percent rating.  A May 2006 rating decision 
granted his request, assigning a 40 percent rating effective 
from the date of the most recent VA examination on May 2, 
2006.  No additional medical evidence has been associated 
with the claims file since that time.

Pure tone thresholds, in decibels from the veteran's May 2006 
VA examination were as follows:

HERTZ		Right		Left
1000			30		55
2000			70		80
3000			75		105
4000			85		105

The average pure tone threshold was 65 decibels in the right 
ear and 86 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 84 percent in the 
right ear and of 76 percent in the left ear.

The Board first notes that the veteran's May 2006 VA 
examination shows an exceptional pattern of hearing 
impairment in accordance with 38 C.F.R. § 4.86(b).  
Therefore, Table VI or VIa may be used for rating purposes, 
and the resulting numeral may be elevated to the next higher 
numeral.  Using the audiogram results most favorable to the 
veteran (the results showing the greatest hearing loss) and 
applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examinations for the left ear yielded 
level VIII hearing and level VI hearing in the right ear.

Entering the category designations for each ear into Table 
VII results in a 40 percent disability rating under 
Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his hearing loss and 
understands fully the veteran's belief that his hearing loss 
is more significant than the test reflects.  However, the 
Board must rely upon the official results of authorized 
testing under 38 C.F.R. § 4.85.  Moreover, while the veteran 
is competent to provide evidence regarding symptomatology, he 
is not competent to provide evidence regarding diagnosis or 
the clinical severity of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after authorized 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown during the period since May 2, 
2006 fails to meet the standards for a disability rating in 
excess of 40 percent.  The provisions of 38 U.S.C.A. § 
5107(b) are not for application in the present case, as the 
preponderance of the evidence is against the veteran's claim.

Extraschedular Consideration

For each rating period, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
been considered.  The record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, the Board 
finds that criteria for submissions for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss from February 6, 2004 to May 1, 2006 is denied. 

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss since May 2, 2006, is denied.  




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


